IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 123,682

                                In the Matter of ROY T. ARTMAN,
                                           Respondent.

                         ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed August 13, 2021. Disbarment.


        W. Thomas Stratton Jr., Deputy Disciplinary Administrator, argued the cause, and Stanton A. Hazlett,
Disciplinary Administrator, was with him on the formal complaint for the petitioner.


        John J. Ambrosio, of Morris, Laing, Evans, Brock & Kennedy Chtd., of Topeka, argued the
cause, and Roy T. Artman, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent Roy T. Artman, of Topeka, an attorney
admitted to practice law in Kansas on October 4, 1991.


        On December 15, 2020, the Disciplinary Administrator's office filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer to the formal complaint on December
31, 2020, admitting all of the allegations set forth in the complaint. A panel of the Kansas
Board for Discipline of Attorneys held a hearing on February 3, 2021. The respondent
appeared with counsel, John J. Ambrosio.


        At the conclusion of the hearing, the panel determined that the respondent violated
KRPC 8.4(b) (2021 Kan. S. Ct. R. 427) (committing a criminal act that reflects adversely
                                                    1
on the lawyer's honesty, trustworthiness, or fitness as a lawyer), KRPC 8.4(c) (engaging
in conduct involving dishonesty, fraud, deceit, or misrepresentation), and KRPC 8.4(d)
(engaging in conduct prejudicial to the administration of justice). The panel set forth its
findings of fact and conclusions of law, along with its recommendation on disposition, in
a final hearing report, the relevant portions of which are set forth below. The respondent
took no exceptions to the hearing panel's report.


                                       "Findings of Fact


               ....


               "8.     On November 3, 2016, the respondent purchased a 2011 Ford F-150
       pickup truck, silver in color. On Friday, November 4, 2016, the respondent took at least a
       portion of the day off of work. Around noon, he drove his new vehicle to Lawrence to
       spend the day with his son. The respondent and his son ate lunch at Jefferson's West.
       With lunch, the respondent had two or three beers.


               "9.     After lunch, the respondent and his son spent the afternoon at his son's
       home. Once his daughter-in-law returned home from work, the three went out to dinner at
       El Sol Mexican Restaurant. While at dinner, the respondent, his son, and his daughter-in-
       law were served a total of six 22 ounce margaritas and three shots of tequila. The
       respondent consumed one 22 ounce margarita and a portion of a second 22 ounce
       margarita. The respondent did not drink a shot of tequila. The respondent's daughter-in-
       law poured the third tequila shot into what was left of the respondent's second margarita
       and the respondent's daughter-in-law finished that drink.


               "10.    After dinner, the respondent, his son, and his daughter-in-law returned to
       his son and daughter-in-law's home. The respondent did not consume any additional
       alcoholic beverages at his son's home.




                                                   2
        "11.     At approximately 10:30 p.m., the respondent left Lawrence to travel
home to Topeka. The respondent accessed the Kansas Turnpike at the Lecompton
interchange. The respondent traveled west on the Kansas Turnpike, exiting at the East
Topeka exit. After exiting the turnpike at the East Topeka exit, the respondent continued
on I-70 in the left hand lane. The respondent passed Lieutenant Brandon Bichsel of the
Capitol Police driving in his patrol car. The officer's patrol car camera was activated.


        "12.     Ahead on the left, between the roadway and the Jersey barrier, was a
disabled car. The hazard lights on the disabled vehicle were activated. Two people were
outside the vehicle changing the tire and a third person was inside the vehicle.


        "13.     As the officer approached the disabled vehicle, he moved to the left lane
behind the respondent's truck and activated his emergency lights. When the officer
activated the emergency lights, the respondent looked in his rearview mirror, saw the
lights, and started to slow down.


        "14.     Prior to the time when the officer activated his emergency lights, the
respondent had been distracted by setting the stations on his radio. The respondent
testified, however, that after the officer activated the emergency lights, he did not
continue to set the stations on his radio. The respondent noticed that the officer's patrol
car was slowing down and was not pursuing him.


        "15.     The respondent did not see J.C. and A.E. outside the disabled vehicle. As
the respondent's truck passed the disabled vehicle, it veered to the left, outside the
respondent's lane of traffic, where it struck J.C. and A.E. as they were changing the tire in
the median area. The respondent did not know what he hit, but he felt a thump.


        "16.     J.C. was knocked to the pavement but did not suffer serious injuries.
When A.E. was hit, he traveled 28 feet from the disabled car, sustained serious injuries,
and died at the scene. His glasses were located in the left lane of traffic and his shoe was
located on the other side of the Jersey barrier.



                                              3
        "17.     The respondent testified that prior to striking J.C. and A.E., he did not
see the disabled car. After striking J.C. and A.E., the respondent looked at his side-view
mirror and saw that it was damaged. The respondent testified that after striking J.C. and
A.E., he did not see the disabled vehicle. The respondent did not stop, he did not pull
over, he did not remain at the scene of the accident, and he did not render aid to J.C. and
A.E. He continued traveling west on I-70. The respondent immediately crossed two lanes
of traffic and exited the highway at Rice Road. He pulled over and looked at the damage
to his truck. The respondent testified that because his truck suffered minimal damage, he
concluded that he hit an animal or a construction cone or sign. Even though the
respondent was not familiar with that portion of Topeka, the respondent did not return to
the highway. The respondent traveled to 6th Street and proceeded home.


        "18.     Each finding of fact must be based on clear and convincing evidence. To
find that clear and convincing evidence has been presented, the hearing panel must
conclude that the facts are highly probable. In re B.D.-Y., 286 Kan. 686 (2008). Based on
all the evidence before it, the hearing panel concludes that there is not clear and
convincing evidence of statements made by the respondent during his testimony at the
hearing on the formal complaint, as italicized in ¶ 17, above. The respondent's testimony,
as detailed below, is inconsistent with other credible evidence presented at the hearing on
the formal complaint.


        a.       First, the hearing panel does not find it probable that the respondent did
        not see the disabled vehicle prior to or after striking J.C. and A.E. From a review
        of Exhibit 4, the hazard lights on the disabled vehicle were activated and visible.
        As such, the disabled vehicle would have been difficult, if not impossible, to
        overlook. The respondent acknowledged that the officer was slowing down and
        not pursuing him. The officer slowed down to assist the occupants of the disabled
        vehicle. Immediately after the respondent's truck struck J.C. and A.E., the
        respondent crossed two lanes of traffic, exited the highway, and accessed roads
        that he was unfamiliar with to proceed home. The hearing panel finds that the
        respondent's testimony, that he did not see the disabled vehicle prior to or after
        striking J.C. and A.E., lacks credibility.

                                              4
        b.      The hearing panel also does not find it probable that the respondent
        believed that he hit a construction sign, a construction cone, or an animal such as
        a bird. The respondent's truck struck two people. The respondent's truck struck
        A.E. with such force that A.E. ended up 28 feet from the point of impact, his
        glasses ended up in the roadway, his shoe was found on the other side of the
        Jersey barrier, and A.E. suffered such significant injuries that he died. The
        respondent's truck made visible, unusual movement when it struck J.C. and A.E.
        The evidence of the accident is inconsistent with a conclusion that the respondent
        reasonably believed that he struck a construction sign, a construction cone, or an
        animal such as a bird. Thus, the hearing panel concludes that the respondent's
        testimony, that he believed he hit a construction sign, a construction cone, or an
        animal such as a bird, lacks credibility.


        "19.    Utilizing the video from Lieutenant Bichsel as well as information and
records obtained from the Kansas Turnpike Authority, Kansas Highway Patrol Trooper
Adam Simone, the law enforcement officer assigned to investigate the accident, was able
to determine that the respondent may have been driving the truck which struck and killed
A.E. On Monday, November 7, 2016, the trooper contacted the respondent at his place of
employment. The trooper interviewed the respondent, photographed the truck, and towed
the truck away for further investigation.


        "20.    After providing the respondent with the warnings under Miranda v.
Arizona, Trooper Simone interviewed the respondent. During the interview, the
respondent failed to disclose that he consumed alcoholic beverages with dinner at El Sol
Mexican Restaurant.


                'TROOPER SIMONE: Where were you coming from?


                'THE RESPONDENT: Lawrence.




                                             5
                'TROOPER SIMONE: Okay, had you been drinking that night or
                                        anything?


                'THE RESPONDENT: I had a couple of drinks with lunch earlier that
                                        day.


                'TROOPER SIMONE: Okay.


                'THE RESPONDENT: Like at noon, 1:00


                'TROOPER SIMONE: Nothing that night?


                'THE RESPONDENT: No.'


Later during the same interview, the respondent again failed to disclose that he consumed
alcoholic beverages at dinner.


                'THE RESPONDENT: I had, uh, lunch with my son we had two or three
                beers with lunch.


                'TROOPER SIMONE: Okay. Do you know where that was at?


                'THE RESPONDENT: It was at Jefferson's.


                'TROOPER SIMONE: In Lawrence?


                'THE RESPONDENT: In Lawrence.


                'TROOPER SIMONE: Okay. You didn't have anything after that
                though?




                                            6
                'THE RESPONDENT: No. It was, uh, it was probably close to 12:00,
                12:30, 1:00 when we had lunch.


                'TROOPER SIMONE: Okay. Where did you guys go after that?


                'THE RESPONDENT: We went to his house.'


        "21.    On May 19, 2018, the respondent notified the disciplinary administrator
that he had been charged with a felony: leaving the scene of an accident involving death,
in violation of K.S.A. 8-1602(b)(4), a level 6 felony, in Shawnee County District Court
case number 18CR1069.


        "22.    On November 13, 2019, a jury found the respondent guilty as charged,
with leaving the scene of an accident involving death, a level 6 felony. Following the
respondent's felony conviction, on November 27, 2019, the Supreme Court entered an
order temporarily suspending the respondent's license to practice law. The district court
sentenced the respondent to a prison sentence of 19 months, but the court granted the
presumptive disposition of probation, for 24 months.


                                   "Conclusions of Law


        "23.    Based upon the findings of fact, the hearing panel concludes as a matter
of law that the respondent violated KRPC 8.4 (misconduct), as detailed below.


                                          "KRPC 8.4(b)


        "24.    'It is professional misconduct for a lawyer to . . . commit a criminal act
that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects.' KRPC 8.4(b). In this case, a jury found the respondent guilty of leaving
the scene of an accident involving death, a level 6 felony. A conviction of leaving the
scene of an accident involving death reflects on the respondent's honesty, trustworthiness,



                                             7
and fitness as a lawyer in other respects. Accordingly, the hearing panel concludes that
the respondent violated KRPC 8.4(b).


                                          "KRPC 8.4(c)


        "25.     'It is professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit or misrepresentation.' KRPC 8.4(c). The respondent
engaged in conduct that involved dishonesty when he failed to disclose to the law
enforcement officer that he consumed alcoholic beverages at dinner. By disclosing that
he drank two or three beers at lunch but did not consume any alcoholic beverages after
that, the respondent misled the officer. The respondent acknowledged this in his
testimony when he described the factual basis for this violation as, 'not getting all the
information to the officers.' Additionally, the respondent engaged in dishonest conduct by
failing to return to the scene of the accident. As such, the hearing panel concludes that the
respondent violated KRPC 8.4(c).


                                          "KRPC 8.4(d)


        "26.     'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when he failed to disclose
that he consumed alcoholic beverages at dinner during the evening hours of November 4,
2016, necessitating additional investigative work by the trooper. As such, the hearing
panel concludes that the respondent violated KRPC 8.4(d).


                                  "American Bar Association
                         Standards for Imposing Lawyer Sanctions


        "27.     In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual

                                              8
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "28.   Duty Violated. The respondent violated his duty to the public to maintain
his personal integrity.


           "29.   Mental State. The respondent knowingly and intentionally violated his
duty.


           "30.   Injury. The respondent's misconduct caused the ultimate injury—he took
the life of another. A.E.'s parents, sons, and friends lost their loved one and the future
they could have shared with A.E. A.E.'s parents provided written statements and testified
at the hearing on the formal complaint about A.E. and the impact of the respondent's
misconduct.


                                 "Aggravating and Mitigating Factors


           "31.   Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


           a.     Dishonest or Selfish Motive. When questioned, the respondent denied
                  consuming alcoholic beverages on Friday, November 4, 2016, in addition
                  to the two or three beers consumed during lunch. Because of the
                  circumstances involved, it can be inferred that the respondent's
                  motivation for the dishonest conduct of denying the consumption of
                  alcoholic beverages at dinner was a selfish attempt to avoid potential
                  additional criminal liability. Accordingly, the hearing panel concludes
                  that the respondent's misconduct was motivated by dishonesty and
                  selfishness.



                                              9
        b.       Submission of False Evidence, False Statements, or Other Deceptive
                 Practices During the Disciplinary Process. During the hearing on the
                 formal complaint, the respondent attempted to explain his failure to
                 disclose his consumption of the margaritas to the officer by claiming that
                 he was distraught having just learned that he struck two people and killed
                 one of them. However, on cross-examination, Mr. Stratton pointed out
                 that the respondent's failure to disclose his consumption of alcoholic
                 beverages with dinner occurred prior to the moment when the officer told
                 him that he struck two people and killed one of them. The respondent's
                 testimony during direct examination was, at best, misleading. The
                 hearing panel is troubled by the respondent's attempt at deception
                 through this testimony.


        c.       Vulnerability of Victim. The vulnerability of the victims in this case is
                 not a typical form of vulnerability in an attorney disciplinary case.
                 However, J.C. and A.E. were extremely vulnerable to the respondent's
                 failure to safely operate his truck.


        d.       Substantial Experience in the Practice of Law. The Kansas Supreme
                 Court admitted the respondent to practice law in the State of Kansas in
                 1991. At the time of the misconduct, the respondent had been practicing
                 law for more than 25 years.


        e.       Illegal Conduct, Including that Involving the Use of Controlled
                 Substances. The respondent engaged in illegal conduct when he left the
                 scene of a traffic accident involving death. A jury convicted the
                 respondent following a trial. The fact that the respondent's misconduct is
                 also criminal conduct is an aggravating factor.


        "32.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its



                                              10
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


        a.      Absence of a Prior Disciplinary Record. The respondent has not
        previously been disciplined.


        b.      The Present and Past Attitude of the Attorney as Shown by His
        Cooperation During the Hearing and His Full and Free Acknowledgment of the
        Transgressions. The respondent self-reported the criminal charge, cooperated
        with the disciplinary process, and admitted the facts that gave rise to the
        violations. But see ¶ 31(b), above.

        c.      Previous Good Character and Reputation in the Community Including
        Any Letters from Clients, Friends and Lawyers in Support of the Character and
        General Reputation of the Attorney. The respondent is an active, productive, and
        valued member of the bar of Topeka, Kansas. It is clear that the respondent
        enjoys the respect of his peers and generally possesses a good character and
        reputation as evidenced by respondent's numerous and sincere letters of support
        received by the hearing panel.

        d.      Imposition of Other Penalties or Sanctions. As a result of the criminal
        conviction, the respondent was granted presumptive probation, for a period of 24
        months, from a 19-month prison sentence.


        e.      Remorse. At the hearing on this matter, the respondent expressed genuine
        remorse for having engaged in the misconduct that resulted in A.E.'s death.


        "33.    In addition to the above-cited factors, the hearing panel thoroughly
        examined and considered the following Standards:




                                              11
                '5.11   Disbarment is generally appropriate when:


                        '(a)     a lawyer engages in serious criminal conduct a necessary
                        element of which includes intentional interference with the
                        administration of justice, false swearing, misrepresentation,
                        fraud, extortion, misappropriation, or theft; or the sale,
                        distribution or importation of controlled substances; or the
                        intentional killing of another; or an attempt or conspiracy or
                        solicitation of another to commit any of these offenses; or


                        '(b)     a lawyer engages in any other intentional conduct
                        involving dishonesty, fraud, deceit, or misrepresentation that
                        seriously adversely reflects on the lawyer's fitness to practice.'


                '5.12   Suspension is generally appropriate when a lawyer knowingly
                        engages in criminal conduct which does not contain the elements
                        listed in Standard 5.11 and that seriously adversely reflects on
                        the lawyer's fitness to practice.'


                        "Recommendations of the Parties


        "37.    The disciplinary administrator recommended that the respondent be
disbarred. Counsel for the respondent recommended that the respondent's license to
practice law be indefinitely suspended.


                        "Recommendation of the Hearing Panel


        "38.    The hearing panel agrees with the parties that this case warrants either
disbarment or an indefinite suspension of the respondent's license to practice law.


        "39.    After careful[ly] considering all the evidence presented as well as the
ABA Standards for Imposing Lawyer Sanctions, the hearing panel is convinced that the

                                            12
       aggravating circumstances warrant the recommendation of the ultimate sanction of
       disbarment. Accordingly, the hearing panel unanimously recommends that the respondent
       be disbarred.


               "40.    The respondent's license to practice law has been suspended since
       November 27, 2019. The hearing panel further recommends that the effective date of the
       disbarment be made retroactive to the date of the temporary suspension.


               "41.    Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                            DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the panel's findings,
and the parties' arguments and determines whether KRPC violations exist and, if they do,
what discipline should be imposed. Attorney misconduct must be established by clear and
convincing evidence. In re Foster, 292 Kan. 940, 945, 258 P.3d 375 (2011); see Supreme
Court Rule 226(a)(1)(A) (2021 Kan. S. Ct. R. 276). "'Clear and convincing evidence is
"evidence that causes the factfinder to believe that 'the truth of the facts asserted is highly
probable.'"'" In re Murphy, 312 Kan. 203, 218, 473 P.3d 886 (2020).


       The respondent was given adequate notice of the formal complaint, to which he
filed an answer admitting all of the allegations. The respondent filed no exceptions to the
final hearing report. As such, the panel's factual findings are deemed admitted. Supreme
Court Rule 228(g)(1), (2) (2021 Kan. S. Ct. R. 281). The evidence before the hearing
panel clearly established the charged misconduct violated KRPC 8.4(b) (committing a
criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a
lawyer), KRPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or


                                                  13
misrepresentation), and KRPC 8.4(d) (engaging in conduct prejudicial to the
administration of justice).


       The only remaining issue is to determine the appropriate discipline for the
respondent's violations. The hearing panel unanimously recommended disbarment
retroactive to November 27, 2019, when the respondent's license to practice law was
temporarily suspended. The Disciplinary Administrator's office agrees with the panel's
recommendation. Counsel for the respondent requests that the respondent's law license be
indefinitely suspended. The respondent personally acknowledged to the court that he
made many mistakes on the night of the accident. Specifically, he acknowledged that he
allowed a new vehicle to divert his attention from being a good driver. He advised the
court that he "made contact" with an unknown object on the highway and failed to pull
over immediately. When he did eventually pull over, the respondent told this court that he
inspected his vehicle and found minimal damage to his truck, so he opted to drive home
instead of going back to make a full inspection to find out what he "came in contact"
with. We note here that the respondent's submission to this court is essentially a summary
of the testimony he provided to the panel on this issue. The panel found the respondent's
testimony was inconsistent with the evidence and lacked credibility. Although the
respondent took no exception to these findings, he reiterated this justification for his
actions when making his personal statement to the court during oral argument.


       As for failing to tell the trooper about his consumption of margaritas at dinner the
evening of the accident, the respondent reiterated to this court the explanation he
provided to the panel: that he was distraught after having just learned that he struck two
people, killing one of them, and it was never his intent to deceive the trooper. However,
the hearing panel found in its final report that the respondent's failure to disclose his
consumption of alcoholic beverages with dinner occurred before the trooper told him that

                                              14
he struck two people and killed one of them. The panel found the respondent's testimony
during direct examination, at best, to be misleading and was troubled by the respondent's
attempt at deception through this testimony. The panel further found that the respondent's
motivation for the dishonest conduct of denying the consumption of alcoholic beverages
at dinner was a selfish attempt to avoid potential additional criminal liability. Again,
respondent took no exception to these findings; instead, he reiterated justifications for his
actions when making his personal statement to the court during oral argument.


          We are troubled by the conflict between the respondent's decision not to file
exceptions to the panel's final report and the respondent's decision to proffer to this court
statements in mitigation that previously were found by the panel to be inconsistent with
the evidence, lacking in credibility, deceitful, and dishonest.


          After carefully considering the evidence presented, as well as the ABA Standards
for Imposing Lawyer Sanctions, we adopt the panel's findings and conclusion and hold
that the respondent should be disbarred. We further hold that the effective date of the
disbarment should be made retroactive to November 27, 2019.


                                 CONCLUSION AND DISCIPLINE


          IT IS THEREFORE ORDERED that Roy T. Artman is disbarred from the practice of
law in the state of Kansas, effective November 27, 2019, in accordance with Supreme
Court Rule 225(a)(1) (2021 Kan. S. Ct. R. 275) for violations of KRPC 8.4(b), 8.4(c), and
8.4(d).


          IT IS FURTHER ORDERED that the respondent shall comply with Supreme Court
Rule 231 (2021 Kan. S. Ct. R. 286).

                                               15
      IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                            16